 R.I. INCINERATOR, INC.213R.I. Incinerator,Inc.andUnited Steelworkers of America, AFL-CIO.Case No. A0-33.May 22, 1962ADVISORY OPINIONThis is a petition filed on February 8, 1962, by United Steelworkersof America, AFL-CIO, herein called the Petitioner, for an advisoryopinion in conformity with Sections 102.98 and 102.99 of the Board'sRules and Regulations, Series 8, as amended. Subsequently, on Febru-ary 13, 1962, R.I. Incinerator, Inc., also known as R.I. IncineratorService, Inc., herein called the Employer, moved to dismiss, and fileda reply to, the petition herein.On March 8 and 9, 1962, respectively,the Employer and Petitioner submitted briefs in support of their posi-tions.On March 9, 1962, Bernard L. Alpert, Regional Director forthe First Region of the National Labor Relations Board, herein calledthe Regional Director, filed a motion to intervene, setting forth juris-dictional facts developed in his investigation of unfair labor practicecharges filed by the Employer against the Petitioner in Case No.1-CB-738.Thereafter, the Petitioner and Employer filed answersand responses to the motion to intervene, as well as additional briefsin support of their positions.On April 11, 1962, the Regional Directorsubmitted an amendment to his motion to intervene.The RegionalDirector's motion to intervene, as amended, is hereby granted.In pertinent part, the petition herein, the answers, responses, andbriefs of the parties, and the intervention of the Regional Director asamended, show as follows :1.There are presently pending before the Rhode Island State LaborRelations Board, herein called the State Board, charges of unfair laborpractices against the Employer (Docket No. 811) and a petition(Docket No. 1435) for an election among the Employer's employees,both proceedings having been instituted by the Petitioner under theRhode Island Labor Relations Act.2.There is also presently pending before the Regional Director anunfair labor practice charge in Case No. 1-CB-738, filed by the Em-ployer on December 8, 1961, alleging that the Petitioner violatedSection 8(b) (1) (A) of the National Labor Relations Act. On Janu-ary 3, 1962, the Regional Director had declined to issue a complaint,but by letter dated January 31, 1962, he advised the parties that he hadrevoked his earlier action and was processing the matter further.3.The Employer, a Rhode Island corporation with its place ofbusiness in the city of Pawtucket, Rhode Island, has an exclusive 5-year contract with the city to collect and dispose of the garbage andrubbish for the city's residents but not for any business or industrialestablishment.Apart from the terms of the contract, copies of whichwere submitted by the Regional Director and the Employer, there is137 NLRB No. 32. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDno special statutory regulation of the Employer, its operations, or itscharges for services.However, under the terms of the contract, themanner and time of the Employer's performance is controlled by thecity in precise detail, and the Employer and its employees must con-form to and obey all the rules and regulations of the city's public worksdepartment.4.For its services, the Employer annually receives from the city$286,000. In addition, during the first year ending February 6, 1962,the Employer received approximately $5,000 directly from certainlocal commercial firms for disposing of their trash.During that year,the Employer made the following indirect and direct purchases ofequipment, supplies, and services, all of which, with minor exception,originated outside the State of Rhode Island.'(a) Indirect purchases of approximately $78,000, except for item 4,originated outside the State and were made from interstate companieswithin the State :(1)Gasoline, oil and parts to 12/1/61------------ $24, 847.00Projected to 2/6/62---------------------5,000.0029, 847.00(2) Insurance premium-------------------------17,063.79(3Cans and miscellaneous hardware------------1, 000.004Telephone charges to 12/1/61---------------(634.75(5Truck tire expense--------------------------3,525.54(6)Reo trucks (5) (life-5 years) --------------26, 500.00Total--------------------------------78,571.08(b)Direct purchases of approximately $83,000 originated outsidethe State and were made directly from companies outside the State :(7)Bulldozers (2nd hand ; life-2 years)$22,000.00(8)International trucks (4) (life-5 years) ------25,436.00(9)Refuse truck bodies (8) (life-5 years) ------34,400.00(10)Lining for incinerator (annual) -------------1, 500.00Total--------------------------------83,336.005.The Petitioner contends, contrary to the Employer, that theBoard should determine not to assert jurisdiction over the Employer'soperations because (a) they are essentially local in character and donot affect interstate commerce; (b) the Employer's operations do notmeet the Board's nonretail enterprise standard enunciated inSiemonsMailing Service,122 NLRB 81; (c) a substantial portion of the Em-ployer's total direct and indirect purchases of heavy equipment, suchas bulldozers, trucks, and truck bodies, are nonrecurring capital1 For purposes of the advisory opinion herein,the Board has utilized the figures sub-mitted by the Regional Director which are smaller than those submitted by the Employer.The difference in figures is not significant to the determination of the jurisdictional issueherein. R.I. INCINERATOR, INC.215expenditures; and (d) the Employer is not a public utility withinthe meaning of the Board's jurisdictional standard set forth inSiouxValley Empire Electric Association, 122NLRB 92.6.The State Board has made no findings with respect to the Em-ployer's business or with respect to its commerce data.7.All the documents submitted by the Petitioner, Employer, andRegional Director have been fully evaluated in rendering the advisoryopinion herein.On the basis of the above, the Board is of the opinion that :1.The Employer, a Rhode Island corporation with its place ofbusiness at Pawtucket, Rhode Island, is engaged, under an exclusivecontract, in the collection and disposal of garbage and rubbish for thecity's residents and, in addition, is engaged in rendering similar serv-ices to local commercial companies.2.The Employer annually made indirect and direct purchases ofequipment, supplies, and services valued at approximately $160,000,all of which, with minor exception, originated outside the State ofRhode Island.Such a substantial movement of goods and services.across State lines is not essentially local in character but establishesthat the Employer's operations affect commerce and come within theBoard's legal or statutory jurisdiction.3.The Board's current standard for asserting jurisdiction overnonretail enterprises within its legal or statutory jurisdiction is ap-plicable to the Employer's operations. SeeOakland Scavenger Com-pany,98 NLRB 1318. This standard, set forth inSiemons MailingService, supra,requires an annual minimum of $50,000 inflow or out-flow, direct or indirect.Excluding the telephone charges and theindirect and direct purchases of heavy equipment, such as bulldozers,trucks, and truck bodies, alleged to be nonrecurring capital expendi-tures 2 but including the direct purchase of incinerator lining, theEmployer's annual purchases still exceeded $50,000 for the year endedFebruary 6, 1962.As such annual indirect and direct purchases ofequipment, supplies, and services, all of which originated outside theState, constituted direct and indirect inflow as those terms are de-scribed inSiemons Mailing Service, supra,the Employer's commerceoperations not only are within the Board's legal and statutory juris-diction, but also meet its current nonretail standard for assertion ofjurisdiction.SeeMadison Building cQ Construction Trades Councilet al. (Wallace Hildebrandt, et al., d/b/a H cC K Lathing Co.),134NLRB 517;Chain Service Restaurant, Luncheonette & Soda FountainEmployees, Local 11, AFL-CIO, 132NLRB 960.4. In view of the above, the Board finds it unnecessary to considerthe parties' contentions relating to the issues raised as to nonrecur-2 Such purchases of heavy equipment totaled approximately$108,500 and included in-,direct purchases of Reo trucks amounting to $20,500 and all direct purchases of bull-dozers, trucks,and truck bodies amounting to nearly$82,000 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDring capital expenditures and as to the applicability of the publicutility standard herein.Accordingly, the parties are therefore advised, under Section102.103 of the Board's Rules and Regulations, Series 8, as amended,that on the facts here presented, the commerce operations of the Em-ployer are such that the Board would assert jurisdiction with respectto labor disputes cognizable under Sections 8, 9, or 10 of the Act.The Joclin Manufacturing CompanyandUnited Rubber, Cork,Linoleum & PlasticWorkersof America,AFL-CIO.Case No.1-CA-3656.May 23, 1962DECISION AND ORDEROn March 5, 1962, Trial Examiner William R. Ringer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.Thereafter, the Respondent filed exceptions to the In-termediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications notedbelow'1We find no merit in the Respondent's contention that the evidence proffered by it insupport of its position as to the eligibility of six employees(whose challenged ballots wereruled upon by the Board in Case No. 1-RC-6506)was improperly excluded.The TrialExaminer's ruling was based on the ground that such evidence was "neither new nornewly discovered"This holding was in accord with well-established practiceSee, e.g.,RoyalMcBee Corporation,133 NLRB 1450, footnote 2;Trancoa Chemical Corporation,133 NLRB 791(IR).Moreover,the record indicates that no evidence not previouslyconsidered was offered,except that the Respondent's offer of proof,made during the hear-ing herein,contained additional information with respect to employee Ursini which wasnot alleged in the representation proceeding.Thus, the Respondent has now offered toprove that Ursini was the sole employee working in a separate building, whereas in theprior proceeding,it stated merely that Ursini was the only employee engaged in his par-ticular type of work.Assuming that the facts now asserted by the Respondent are trueand were properly raised,and that the Board were to conclude that Ursini was withinthe stipulated unit and eligible to vote, his ballot could not change the results of the elec-tion, and the validity of the certification could not be affected.YWe do not adopt the findings of the Trial Examiner insofar as he may have impliedthat challenges to a ballot must originate with the party filing exceptions to rulings137 NLRB No. 23.